IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



NATHANIEL FORD,                            )
                                           )
       Petitioner,                         ) C. C. A. NO. 02C01-9706-CC-00215
                                           )
vs.                                        ) LAUDERDALE COUNTY
                                           )
STATE OF TENNESSEE,                        ) No. 4937
                                           )
       Respondent.                         )



                                         ORDER



              This matter is before the Court upon the state’s motion, pursuant to Rule

20, Rules of the Court of Criminal Appeals, to affirm the judgment of the trial court in

this case by order rather than formal opinion. The above-captioned case represents an

appeal from the trial court’s dismissal of the petitioner’s petition for writ of habeas

corpus. The record was filed on June 20, 1997, and the petitioner filed his brief on

June 25, 1997. The petitioner is currently serving a life sentence, having been declared

a habitual criminal, pursuant to T.C.A. § 39-1-806 (repealed 1989), in 1987. The

petitioner contends that his sentence and conviction are now void because the statute

under which he received his life sentence no longer exists.



              Having reviewed the state’s motion in light of the petitioner’s brief and the

record as a whole, we conclude that the motion is well-taken and should be granted. In

dismissing the petition, the trial court found that the petitioner had failed to show upon

the face of the judgment or the record of the proceedings upon which the judgment was

rendered that the convicting court was without jurisdiction or authority to sentence the

petitioner or that the petitioner’s sentence of imprisonment or other restraint has

expired. See State v. Archer, 851 S.W.2d 157 (Tenn. 1993).



              We agree with the trial court’s ruling. The convicting court in this case

had jurisdiction over both the subject matter and person, and nothing in the record
before us demonstrates that the convicting court’s actions were unauthorized. Nor has

the petitioner shown that his sentence has expired. Contrary to the petitioner's

argument, the Tennessee Criminal Sentencing Reform Act of 1989, which repealed the

habitual criminal statute, specifically states that "[t]his act shall not affect rights and

duties matured, penalties that were incurred, or proceedings that were begun before its

effective date." 1989 Tenn. Pub. Acts ch. 591, § 115. Moreover, the habitual criminal

statute has repeatedly been declared constitutional by the courts of this state. See e.g.

Pearson v. State, 521 S.W.2d 225 (Tenn. 1975); State v. Kilby, 763 S.W.2d 389, 393-

94 (Tenn. Crim. App. 1988). Therefore, since the petitioner is not challenging the

appropriateness of his sentence at the time it was imposed, his present claim must fail.

See State v. Russell, 866 S.W.2d 578, 581-82 (Tenn. Crim. App. 1991).



                 Accordingly, we cannot find any error on the part of the trial court in

dismissing the petition. It is therefore ORDERED that the state’s motion is granted.

Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals, we affirm the trial court’s dismissal of

the petitioner’s petition for writ of habeas corpus.



                 Enter, this the ___ day of August, 1997.




                                                   ______________________________
                                                   PAUL G. SUMMERS, JUDGE



                                                   ______________________________
                                                   JOE B. JONES, PRESIDING JUDGE



                                                   ______________________________
                                                   DAVID G. HAYES, JUDGE




                                                       2